Proceeding pursuant to CFLR article 78 in the nature of mandamus, inter alia, to compel Michael Aloise, a Justice of the Supreme Court, Queens County, to vacate an order of the same court dated August 11, 2010, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CFLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal *1191Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Dillon, J.P., Eng, Chambers and Lott, JJ., concur.